     Case 18-50637-btb          Doc 144     Entered 07/06/21 12:34:21       Page 1 of 19



 1 L. Edward Humphrey, Esq. - NV Bar 9066
   Patrick O’Rourke, Esq. - NV Bar 13557
 2 HUMPHREY LAW PLLC
   201 W. Liberty Street, Ste. 350
 3
   Reno, Nevada 89501
 4 Tel: 775-420-3500
   Fax: 775-683-9917
 5 ed@hlawnv.com
   patrick@hlawnv.com
 6 Attorneys for Chapter 7 Trustee,
   W. Donald Gieseke
 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                                         DISTRICT OF NEVADA

10                                                   ***

11    In Re:                                               Case No. BK-N-18-50637-BTB

12    DIVERSIFIED CONCRETE CUTTING, INC.,                  Chapter 7

13                                   Debtor.               CERTIFICATE OF SERVICE

14                                                     /

15
               I certify under penalty of perjury that I am an attorney at Humphrey Law PLLC, 201
16
     W. Liberty Street, Suite 350, Reno, Nevada 89501, and that, the following documents described
17
     below were served in the manner and on the parties set forth below:
18
              MOTION FOR ORDER APPROVING COMPROMISE AND SETTLEMENT BY
19             AND BETWEEN TRUSTEE, Q&D CONSTRUCTION, LLC, AND WESTERN
               SURETY COMPANY, filed July 2, 2021, at ECF No. 141.
20
              NOTICE OF HEARING MOTION FOR ORDER APPROVING COMPROMISE
21             AND SETTLEMENT BY AND BETWEEN TRUSTEE, Q&D CONSTRUCTION,
22             LLC, AND WESTERN SURETY COMPANY, filed July 2, 2021, at ECF No. 142.

23             I served the above documents by the following means and on the following dates to the
               persons as listed below:
24
               ☒ ECF System:
25
               To all those persons registered with the Court’s CM/ECF system in this Adversary
26
               Proceeding on the dates each was filed, as set forth on the attached Notices of Electronic
27
               Filings attached as Exhibit 1.
28
     Case 18-50637-btb      Doc 144    Entered 07/06/21 12:34:21       Page 2 of 19



 1
           ☒ United States First Class Mail, postage fully prepaid:
 2
           On July 6, 2021, by depositing for mailing at Reno, Nevada, upon all those persons listed
 3
           on attached Exhibit 2.
 4
     I declare under penalty of perjury that the foregoing is true and correct.
 5
           DATED: July 6, 2021.
 6
                                                  HUMPHREY LAW PLLC
 7
                                                 By: /s/ L. Edward Humphrey
 8                                                L. Edward Humphrey, Esq.
 9                                               Attorney for W. Donald Gieseke, Chapter 7
                                                 Trustee
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              Page 2 of 2
Case 18-50637-btb   Doc 144   Entered 07/06/21 12:34:21   Page 3 of 19




          




          
                Case 18-50637-btb          Doc 144      Entered 07/06/21 12:34:21           Page 4 of 19


Ed Humphrey

From:                 USBC_NEVADA@nvb.uscourts.gov
Sent:                 Friday, July 2, 2021 12:50 PM
To:                   Courtmail@nvb.uscourts.gov
Subject:              18-50637-btb Motion to Approve Settlement


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30‐page limit do not apply.

                                                  U.S. Bankruptcy Court

                                                    District of Nevada

Notice of Electronic Filing

The following transaction was received from L. EDWARD HUMPHREY entered on 7/2/2021 at 12:50 PM PDT and filed on
7/2/2021
Case Name:          DIVERSIFIED CONCRETE CUTTING, INC.
Case Number:        18‐50637‐btb
Document Number: 141

Docket Text:
Motion to Approve Settlement BY AND BETWEEN TRUSTEE, Q&D CONSTRUCTION, LLC, AND WESTERN SURETY
COMPANY Filed by L. EDWARD HUMPHREY on behalf of W. DONALD GIESEKE (HUMPHREY, L.)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:Motion to Approve Compromise and Settlement ‐ final (Main BK).pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=989277954 [Date=7/2/2021] [FileNumber=33837893‐0]
[014a5dadfea5efa99e5f9e28befb806472ce146a1bd61e10b78e1403d1e9f51bdaa9
307141eb61a7f9d06cf57c678c6d451aa261ceb876e1641f33238131e0e6]]

18‐50637‐btb Notice will be electronically mailed to:

SALLIE B ARMSTRONG on behalf of Defendant Q&D CONSTRUCTION, INC.
sarmstrong@mcdonaldcarano.com, mhale@mcdonaldcarano.com

SALLIE B ARMSTRONG on behalf of Defendant WESTERN SURETY COMPANY
sarmstrong@mcdonaldcarano.com, mhale@mcdonaldcarano.com

ROBERT J. BERENS on behalf of Creditor ALLEGHENY CASUALTY COMPANY
rberens@smtdlaw.com, sr@smtdlaw.com


                                                             1
               Case 18-50637-btb       Doc 144     Entered 07/06/21 12:34:21    Page 5 of 19

ROBERT J. BERENS on behalf of Creditor STATE NATIONAL INSURANCE COMPANY
rberens@smtdlaw.com, sr@smtdlaw.com

DIVERSIFIED CONCRETE CUTTING, INC.
Ken.M@diversified.contractors, ken@diversifieddemo.com

ELIZABETH A. FLETCHER on behalf of Interested Party FIRST FEDERAL LEASING
efletcher@fletcherlawgroup.com, edendary@fletcherlawgroup.com

W. DONALD GIESEKE
wdg@renotrustee.com, dgieseke@ecf.axosfs.com

MARSHA M HAMASAKI on behalf of Creditor CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA
ADMINISTRATIVE COMPANY, LLC
marshah@rac‐law.com

L. EDWARD HUMPHREY on behalf of Attorney LOUIS EDWARD HUMPHREY
ed@hlawnv.com, patrick@hlawnv.com

L. EDWARD HUMPHREY on behalf of Counter‐Defendant W. DONALD GIESEKE
ed@hlawnv.com, patrick@hlawnv.com

L. EDWARD HUMPHREY on behalf of Plaintiff DIVERSIFIED CONCRETE CUTTING, INC.,
ed@hlawnv.com, patrick@hlawnv.com

L. EDWARD HUMPHREY on behalf of Plaintiff W. DONALD GIESEKE
ed@hlawnv.com, patrick@hlawnv.com

L. EDWARD HUMPHREY on behalf of Trustee W. DONALD GIESEKE
ed@hlawnv.com, patrick@hlawnv.com

LOUIS EDWARD HUMPHREY
ed@hlawnv.com

NATHAN M. JENKINS on behalf of Creditor CEMENT MASONS ANNUITY TRUST FUND FOR NORTHERN NEVADA
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor CEMENT MASONS JOINT APPRENTICESHIP AND TRAINING TRUST FUND
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor CONSTRUCTION WORKERS VACATION SAVINGS TRUST PLAN
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor LABORERS PENSION TRUST FUND FOR NORTHERN NEVADA
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor LABORERS TRAINING TRUST FOR NORTHERN NEVADA
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor NORTHERN NEVADA LABORERS HEALTH & WELFARE TRUST FUND
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com


                                                         2
              Case 18-50637-btb      Doc 144    Entered 07/06/21 12:34:21        Page 6 of 19

NATHAN M. JENKINS on behalf of Creditor NORTHERN NEVADA OPERATING ENGINEERS HEALTH & WELFARE TRUST
FUND
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor OPERATING ENGINEERS AND PARTICIPATING EMPLOYERS PREAPPRENTICE,
APPRENTICE, AND JOURNEYMAN AFFIRMATIVE ACTION TRAINING FUND FOR NORTHERN NEVADA
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor OPERATING ENGINEERS PENSION TRUST FUND
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor OPERATING ENGINEERS PENSIONED HEALTH & WELFARE TRUST FUND
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor OPERATING ENGINEERS VACATION HOLIDAY AND SICK PAY TRUST FUND
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor PENSION PLAN FOR THE PENSIONED TRUST FUND FOR OPERATING
ENGINEERS
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN G. KANUTE on behalf of Creditor WESTERN ALLIANCE BANK
nkanute@swlaw.com,
mfull@swlaw.com;jmath@swlaw.com;docket_las@swlaw.com;jstevenson@swlaw.com;ljtaylor@swlaw.com

MICHAEL LEHNERS on behalf of Creditor AUCTION EXCHANGE, INC., dba BAR NONE AUCTIONS
michaellehners@yahoo.com

MICHAEL LEHNERS on behalf of Cross Defendant BAR NONE ENTERPRISES
michaellehners@yahoo.com

MICHAEL LEHNERS on behalf of Defendant BAR NONE ENTERPRISES
michaellehners@yahoo.com

BOB L. OLSON on behalf of Creditor WESTERN ALLIANCE BANK
bolson@swlaw.com,
mfull@swlaw.com;jmath@swlaw.com;docket_las@swlaw.com;jstevenson@swlaw.com;nkanute@swlaw.com

JOHN M. SAMBERG on behalf of Cross‐Claimant BRANDT EQUIPMENT, LLC
jsamberg@wrslawyers.com, efilingjms@wrslawyers.com

JOHN M. SAMBERG on behalf of Defendant BRANDT EQUIPMENT, LLC
jsamberg@wrslawyers.com, efilingjms@wrslawyers.com

JOHN M. SAMBERG on behalf of Interested Party BRANDT EQUIPMENT, LLC
jsamberg@wrslawyers.com, efilingjms@wrslawyers.com

JEFFREY G. SLOANE on behalf of Creditor FORD MOTOR CREDIT COMPANY, LLC
jeff@jsloanelaw.com, Kristi@jsloanelaw.com

U.S. TRUSTEE ‐ RN ‐ 7
USTPRegion17.RE.ECF@usdoj.gov

                                                     3
               Case 18-50637-btb         Doc 144      Entered 07/06/21 12:34:21   Page 7 of 19


MICHAEL A URBAN on behalf of Creditor TRUSTEES OF THE OPERATING ENGINEERS PENSION TRUST
urban@luch.com,
efiling@theurbanlawfirm.com;smcdonald@theurbanlawfirm.com;nring@theurbanlawfirm.com;vhernquist@theurbanla
wfirm.com;kopenbrier@theurbanlawfirm.com;adenni@theurbanlawfirm.com

18‐50637‐btb Notice will not be electronically mailed to:

KRISTINA L HILLMAN on behalf of Creditor LABORERS TRUST FUNDS
WEINBER ROGER & ROSENFELD
1375 55TH ST
EMERYVILLE, CA 94608

L. EDWARD HUMPHREY
HUMPHREY LAW PLLC
,

PETER A. HUTCHINSON on behalf of Creditor CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA
ADMINISTRATIVE COMPANY, LLC
3350 WILSHIRE BLVD SUITE 2000
LOS ANGELES, CA 90010‐2421

STEVEN D. JEROME on behalf of Creditor WESTERN ALLIANCE BANK
400 E VAN BUREN STREET
PHOENIX, AZ 85004‐2202

CHRISTOPHER MIXSON on behalf of Defendant BRANDT EQUIPMENT, LLC
5594 B LONGLEY LANE
RENO, NV 89511

CHRISTOPHER MIXSON on behalf of Interested Party BRANDT EQUIPMENT, LLC
5594 B LONGLEY LANE
RENO, NV 89511

NATHAN R RING on behalf of Creditor TRUSTEES OF THE OPERATING ENGINEERS PENSION TRUST
THE URBAN LAW FIRM
4270 S. DECATUR BLVD
SUITE A‐9
LAS VEGAS, NV 89103




                                                            4
                Case 18-50637-btb          Doc 144      Entered 07/06/21 12:34:21           Page 8 of 19


Ed Humphrey

From:                 USBC_NEVADA@nvb.uscourts.gov
Sent:                 Friday, July 2, 2021 12:53 PM
To:                   Courtmail@nvb.uscourts.gov
Subject:              18-50637-btb Notice of Hearing


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30‐page limit do not apply.

                                                  U.S. Bankruptcy Court

                                                    District of Nevada

Notice of Electronic Filing

The following transaction was received from L. EDWARD HUMPHREY entered on 7/2/2021 at 12:52 PM PDT and filed on
7/2/2021
Case Name:          DIVERSIFIED CONCRETE CUTTING, INC.
Case Number:        18‐50637‐btb
Document Number: 142

Docket Text:
Notice of Hearing MOTION FOR ORDER APPROVING COMPROMISE AND SETTLEMENT BY AND BETWEEN TRUSTEE, Q&D
CONSTRUCTION, LLC, AND WESTERN SURETY COMPANY Hearing Date: 08/03/2021 Hearing Time: 2:00 p.m. Filed by L.
EDWARD HUMPHREY on behalf of W. DONALD GIESEKE (Related document(s)[141] Motion to Approve Settlement filed
by Trustee W. DONALD GIESEKE) (HUMPHREY, L.)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:Notice of Hearing (Q&D 9019) (Main BK final).pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=989277954 [Date=7/2/2021] [FileNumber=33837896‐0]
[6a4e63b78564a128346c9e9ef1bbef78c8f34f9e9b372e83fe671b9cc87e0020b918
e47169e53c922f4a54b140b448452c97448f9133947b8635a22c1ba42765]]

18‐50637‐btb Notice will be electronically mailed to:

SALLIE B ARMSTRONG on behalf of Defendant Q&D CONSTRUCTION, INC.
sarmstrong@mcdonaldcarano.com, mhale@mcdonaldcarano.com

SALLIE B ARMSTRONG on behalf of Defendant WESTERN SURETY COMPANY
sarmstrong@mcdonaldcarano.com, mhale@mcdonaldcarano.com

ROBERT J. BERENS on behalf of Creditor ALLEGHENY CASUALTY COMPANY

                                                             1
               Case 18-50637-btb       Doc 144     Entered 07/06/21 12:34:21    Page 9 of 19

rberens@smtdlaw.com, sr@smtdlaw.com

ROBERT J. BERENS on behalf of Creditor STATE NATIONAL INSURANCE COMPANY
rberens@smtdlaw.com, sr@smtdlaw.com

DIVERSIFIED CONCRETE CUTTING, INC.
Ken.M@diversified.contractors, ken@diversifieddemo.com

ELIZABETH A. FLETCHER on behalf of Interested Party FIRST FEDERAL LEASING
efletcher@fletcherlawgroup.com, edendary@fletcherlawgroup.com

W. DONALD GIESEKE
wdg@renotrustee.com, dgieseke@ecf.axosfs.com

MARSHA M HAMASAKI on behalf of Creditor CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA
ADMINISTRATIVE COMPANY, LLC
marshah@rac‐law.com

L. EDWARD HUMPHREY on behalf of Attorney LOUIS EDWARD HUMPHREY
ed@hlawnv.com, patrick@hlawnv.com

L. EDWARD HUMPHREY on behalf of Counter‐Defendant W. DONALD GIESEKE
ed@hlawnv.com, patrick@hlawnv.com

L. EDWARD HUMPHREY on behalf of Plaintiff DIVERSIFIED CONCRETE CUTTING, INC.,
ed@hlawnv.com, patrick@hlawnv.com

L. EDWARD HUMPHREY on behalf of Plaintiff W. DONALD GIESEKE
ed@hlawnv.com, patrick@hlawnv.com

L. EDWARD HUMPHREY on behalf of Trustee W. DONALD GIESEKE
ed@hlawnv.com, patrick@hlawnv.com

LOUIS EDWARD HUMPHREY
ed@hlawnv.com

NATHAN M. JENKINS on behalf of Creditor CEMENT MASONS ANNUITY TRUST FUND FOR NORTHERN NEVADA
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor CEMENT MASONS JOINT APPRENTICESHIP AND TRAINING TRUST FUND
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor CONSTRUCTION WORKERS VACATION SAVINGS TRUST PLAN
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor LABORERS PENSION TRUST FUND FOR NORTHERN NEVADA
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor LABORERS TRAINING TRUST FOR NORTHERN NEVADA
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor NORTHERN NEVADA LABORERS HEALTH & WELFARE TRUST FUND

                                                         2
             Case 18-50637-btb      Doc 144      Entered 07/06/21 12:34:21    Page 10 of 19

Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor NORTHERN NEVADA OPERATING ENGINEERS HEALTH & WELFARE TRUST
FUND
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor OPERATING ENGINEERS AND PARTICIPATING EMPLOYERS PREAPPRENTICE,
APPRENTICE, AND JOURNEYMAN AFFIRMATIVE ACTION TRAINING FUND FOR NORTHERN NEVADA
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor OPERATING ENGINEERS PENSION TRUST FUND
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor OPERATING ENGINEERS PENSIONED HEALTH & WELFARE TRUST FUND
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor OPERATING ENGINEERS VACATION HOLIDAY AND SICK PAY TRUST FUND
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN M. JENKINS on behalf of Creditor PENSION PLAN FOR THE PENSIONED TRUST FUND FOR OPERATING
ENGINEERS
Nathan@njenkinslaw.com, Vickie@njenkinslaw.com

NATHAN G. KANUTE on behalf of Creditor WESTERN ALLIANCE BANK
nkanute@swlaw.com,
mfull@swlaw.com;jmath@swlaw.com;docket_las@swlaw.com;jstevenson@swlaw.com;ljtaylor@swlaw.com

MICHAEL LEHNERS on behalf of Creditor AUCTION EXCHANGE, INC., dba BAR NONE AUCTIONS
michaellehners@yahoo.com

MICHAEL LEHNERS on behalf of Cross Defendant BAR NONE ENTERPRISES
michaellehners@yahoo.com

MICHAEL LEHNERS on behalf of Defendant BAR NONE ENTERPRISES
michaellehners@yahoo.com

BOB L. OLSON on behalf of Creditor WESTERN ALLIANCE BANK
bolson@swlaw.com,
mfull@swlaw.com;jmath@swlaw.com;docket_las@swlaw.com;jstevenson@swlaw.com;nkanute@swlaw.com

JOHN M. SAMBERG on behalf of Cross‐Claimant BRANDT EQUIPMENT, LLC
jsamberg@wrslawyers.com, efilingjms@wrslawyers.com

JOHN M. SAMBERG on behalf of Defendant BRANDT EQUIPMENT, LLC
jsamberg@wrslawyers.com, efilingjms@wrslawyers.com

JOHN M. SAMBERG on behalf of Interested Party BRANDT EQUIPMENT, LLC
jsamberg@wrslawyers.com, efilingjms@wrslawyers.com

JEFFREY G. SLOANE on behalf of Creditor FORD MOTOR CREDIT COMPANY, LLC
jeff@jsloanelaw.com, Kristi@jsloanelaw.com


                                                     3
               Case 18-50637-btb        Doc 144      Entered 07/06/21 12:34:21   Page 11 of 19

U.S. TRUSTEE ‐ RN ‐ 7
USTPRegion17.RE.ECF@usdoj.gov

MICHAEL A URBAN on behalf of Creditor TRUSTEES OF THE OPERATING ENGINEERS PENSION TRUST
urban@luch.com,
efiling@theurbanlawfirm.com;smcdonald@theurbanlawfirm.com;nring@theurbanlawfirm.com;vhernquist@theurbanla
wfirm.com;kopenbrier@theurbanlawfirm.com;adenni@theurbanlawfirm.com

18‐50637‐btb Notice will not be electronically mailed to:

KRISTINA L HILLMAN on behalf of Creditor LABORERS TRUST FUNDS
WEINBER ROGER & ROSENFELD
1375 55TH ST
EMERYVILLE, CA 94608

L. EDWARD HUMPHREY
HUMPHREY LAW PLLC
,

PETER A. HUTCHINSON on behalf of Creditor CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA
ADMINISTRATIVE COMPANY, LLC
3350 WILSHIRE BLVD SUITE 2000
LOS ANGELES, CA 90010‐2421

STEVEN D. JEROME on behalf of Creditor WESTERN ALLIANCE BANK
400 E VAN BUREN STREET
PHOENIX, AZ 85004‐2202

CHRISTOPHER MIXSON on behalf of Defendant BRANDT EQUIPMENT, LLC
5594 B LONGLEY LANE
RENO, NV 89511

CHRISTOPHER MIXSON on behalf of Interested Party BRANDT EQUIPMENT, LLC
5594 B LONGLEY LANE
RENO, NV 89511

NATHAN R RING on behalf of Creditor TRUSTEES OF THE OPERATING ENGINEERS PENSION TRUST
THE URBAN LAW FIRM
4270 S. DECATUR BLVD
SUITE A‐9
LAS VEGAS, NV 89103




                                                            4
Case 18-50637-btb   Doc 144   Entered 07/06/21 12:34:21   Page 12 of 19




           EXHIBIT 2




          EXHIBIT 2
Case 18-50637-btb   Doc 144   Entered 07/06/21 12:34:21   Page 13 of 19
Case 18-50637-btb   Doc 144   Entered 07/06/21 12:34:21   Page 14 of 19
Case 18-50637-btb   Doc 144   Entered 07/06/21 12:34:21   Page 15 of 19
Case 18-50637-btb   Doc 144   Entered 07/06/21 12:34:21   Page 16 of 19
Case 18-50637-btb   Doc 144   Entered 07/06/21 12:34:21   Page 17 of 19
Case 18-50637-btb   Doc 144   Entered 07/06/21 12:34:21   Page 18 of 19
Case 18-50637-btb   Doc 144   Entered 07/06/21 12:34:21   Page 19 of 19
